Citation Nr: 0202402	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  95-25 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1976.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a May 1995 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied a claim filed by the appellant, the 
veteran's widow, for service connection for the cause of the 
veteran's death.  The appellant testified at a personal 
hearing at the RO in November 1995.

On June 27, 1997, the Board issued a decision which found 
that the appellant's claim for service connection for the 
cause of the veteran's death was not well grounded.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999)(hereinafter 
"the Court"), which issued a decision on July 13, 1998.  
This decision had affirmed the June 27, 1997 decision of the 
Board.  The appellant then appealed to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
The Federal Circuit issued an order on January 9, 2001 which 
granted the Secretary's motion for remand of the case to the 
Court of Appeals for Veteran's Claims for further proceedings 
consistent with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2001)]. 

On February 15, 2001, the Court remanded this case to the 
Board for readjudication in light of the provisions of the 
VCAA.  

In a May 1, 2001 letter, the appellant's representative 
requested that the Board remand the issue of entitlement to 
service connection for phlebitis of the lower extremities, 
for the purpose of accrued benefits to the RO.  It was noted 
that this issue had been referred to the RO in the June 1997 
Board decision.  However, the record indicates that the RO 
did issue a rating action pertaining to this issue in October 
1999.  The claim was denied and the appellant did not appeal 
that decision.  Therefore, the Board finds that there is no 
need to remand this issue for further action at this time.


FINDINGS OF FACT

1.  The veteran's death in January 1995 was listed on the 
death certificate as caused by a myocardial infarction; no 
other significant conditions contributing to the cause of 
death were listed on the death certificate.  The autopsy 
results indicate that the veteran's death was attributed to 
massive bilateral pulmonary emboli.

2.  At the time of his death, service connection was in 
effect for bilateral hearing loss and malaria, each of which 
had been assigned a noncompensable disability evaluation.

3.  It has not been demonstrated that chronic heart disease, 
pulmonary emboli or thrombophlebitis/phlebitis of the lower 
extremities were caused by or related to the service-
connected disabilities.

4.  It has not been demonstrated that the veteran's service-
connected disabilities played a material role in his death; 
rendered him less able to withstand the effects of his fatal 
underlying disease or diseases; or hastened his death.

5.  It has been demonstrated that the veteran's chronic heart 
disease, pulmonary emboli or thrombophlebitis/phlebitis of 
the lower extremities, to include his fatal pulmonary 
embolism, were directly related to and were present in 
service.


CONCLUSION OF LAW

A disability of service origin did cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  She has asserted that the 
veteran's fatal pulmonary emboli were directly related to an 
inservice blood clot disorder of the lower extremities.  In 
the alternative, she has argued that his cause of death was 
related in some way to exposure to Agent Orange during his 
active duty.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Some of the basic facts are not in dispute.  The death 
certificate listed the immediate cause of death as a 
myocardial infarction.  No other significant conditions 
contributing to the cause of his death were listed on the 
death certificate.  However, an autopsy report indicated that 
death was medically attributed to massive bilateral pulmonary 
emboli.  The autopsy report noted that the veteran's heart 
was unremarkable, except for mild atherosclerosis of the 
coronary arteries and slight cardiac enlargement.

The veteran's service medical records indicated that he was 
hospitalized between May and June 1970 for the treatment of 
malaria.  During this hospitalization, he developed acute 
thrombophlebitis of the right leg.  He was anticoagulated 
with Heparin and Coumadin.  

Following service, the veteran was treated for cellulitis of 
the right foot in April 1988.  The right calf was noted to be 
nontender.  In April 1991 correspondence, the veteran had 
indicated that in January 1991 he had fallen in a restaurant 
and that he had shortly thereafter developed a left leg blood 
clot.  VA treatment records from March 1991 documented blood 
clotting in the left lower extremity's superficial saphenous 
vein.  The Doppler ultrasound of the left lower extremity 
showed a patent deep venous system; there was some evidence 
of involvement of the superficial saphenous vein.  Phlebitis 
was diagnosed.  In April 1994, he was hospitalized after 
suffering an injury to the right lower extremity, which he 
described as an industrial accident.  He stated that he had 
struck his shin at work in January 1994.  He was treated for 
cellulitis, phlebitis and lymphadenitis of the right leg.  A 
venogram had not shown any evidence of deep vein thrombosis.  
In June 1994, he was re-hospitalized for the treatment of 
cellulitis, phlebitis and vasculitis of the right greater 
saphenous vein.  In September 1994, he was hospitalized for 
probable deep venous thrombosis of the left leg.  The veteran 
died in January 1995; the initial cause of death was noted to 
be a myocardial infarction; however, the autopsy showed that 
he had died from pulmonary emboli.

On December 24, 1999, the veteran's treating physician, D. L. 
W., M. D., submitted correspondence in which he noted that he 
had reviewed the veteran's case.  He noted his treatment in 
May 1970 for an episode of thrombophlebitis with possible 
deep vein thrombosis of the right lower extremity.  He then 
developed venous thrombosis of the left leg in March 1991.  
He went on to state

Clearly, [the veteran] was at risk for recurrent 
deep vein thrombosis and sequelae from that and in 
view of the fact that he had had problems with both 
legs earlier in his life.  The nature of the 
endothelial function in this gentleman is unclear, 
but clearly is not normal and that poses a 
continued risk for him based upon the known natural 
progression of the disease.  Unfortunately, at the 
time of his death from the pulmonary embolus, no 
post mortem evaluation of either leg was performed, 
so it is unclear as to which leg was the causative 
leg for the recurrent thrombosis and subsequent 
embolization.  Based upon the available history, 
however, in view of the fact that he had had prior 
disease in both legs, it is equally probable that 
the thrombus could have developed from either the 
right or the left femoral popliteal systems.

In view of that fact, the patient was at risk and 
this may be in service related because of the prior 
history of the thrombophlebitis that he suffered in 
1970.

On September 24, 2001, the Board referred this case to an 
Independent Medical Expert (IME) for an opinion.  The Board 
asked the following question:

Is the acute thrombophlebitis of the right leg in 
1970 in any way related to the acute superficial 
thrombophlebitis in 1991, and is either one of 
these (or both) related to the injury-related right 
phlebitis (with cellulitis and lymphangitis) in 
April 1994, the right greater saphenous vein 
phlebitis treated in June 1994, the left leg 
phlebitis treated in September 1994, and the fatal 
bilateral pulmonary emboli in January 1995?

On January 25, 2002, the IME provided an opinion based upon a 
complete review of the veteran's records, to include his 
service medical records.  After reviewing the record, the IME 
responded to the question above that "[f]rom the medical 
evidence it seems very likely that these events were related.  
Difficulties inherent in making medical diagnoses make it 
impossible to prove with certainty a relationship, however, 
current understanding of these events strongly suggests a 
link."  It was commented that differences in terminology may 
have obscured the relationship.  It was noted that various 
terms, such as thrombophlebitis, deep venous thrombosis and 
venous thromboembolism, refer to entities which are all 
closely related to one another and must be considered to be 
part of the same underlying disease process.  It was noted 
that these terms

..all refer to a situation where the patient has 
vascular/clotting abnormalities placing the patient 
at risk for life-threatening pulmonary embolism.  
The terms thrombophlebitis and deep vein thrombosis 
may at times be used interchangeably although the 
terms "venous thromboembolism" or "venous 
thrombosis" are better descriptive terms for the 
process as understood currently.  The clinical 
distinction among these entities is difficult and 
artificial, and physicians often use the terms 
loosely.

It is quite likely that all of the instances of 
venous trouble experienced by the veteran, no 
matter what they were called, were related to an 
underlying increased likelihood for development of 
vascular clots.  While definitive conclusions are 
impossible (appropriate testing was never performed 
and many current tests not even available in 1970), 
the evidence strongly suggests an underlying 
problem was present in 1970 or developed as a 
result of the 1970 episode.


The IME then noted that 

...given the fact that the veteran was treated with 
anticoagulation in the service for a right leg 
"thrombophlebitis" and that similar problems 
recurred in 1991 (possibly also in 1988) and again 
in 1994 it seems very likely that the veteran had 
some underlying abnormality of his clotting system 
or vasculature.  Thus it is also likely that the 
final episode of pulmonary embolism is related to 
the disorder that initially manifested itself in 
1970 while the veteran was in the service.

It was commented that

Proof is impossible in most medical cases as it is 
here, however, the evidence in this veteran's case 
strongly suggests that, a) the acute 
thrombophlebitis of the right leg in 1970 was 
related to the thrombophlebitis that occurred in 
1991 in the left leg and, b) both of these cases of 
thrombophlebitis were related to the April and June 
1994 cases of "phlebitis" and the fatal bilateral 
pulmonary emboli that occurred in January 1995.  
The relationship among these is this: some patients 
for unknown reasons are at increased risk for 
vascular events of these types.  Furthermore, the 
damage to the blood vessel or other unknown 
reactions to the initial 1970 episode of 
thrombophlebitis undoubtedly predisposed the 
veteran to the subsequent events despite the many 
intervening years.

Finally, the IME stated

In summary, this veteran suffered from multiple 
episodes of vascular problems, identified in the 
medical record variously as phlebitis, 
thrombophlebitis, superficial vein thrombosis, and 
ultimately deep vein thrombosis leading to a fatal 
pulmonary embolism.  It is highly likely that this 
patient suffered from some unknown predisposition 
to these disorders....and that this underlying 
predisposition was also present during or developed 
due to the initial episode in the right leg in 
1970.  In either event, the medical evidence 
strongly supports a link from the 1970 episode and 
the subsequent events, including the final fatal 
pulmonary embolism.


Relevant law and regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death but rather, it must be shown that there was a 
causal connection.  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive full consideration as a contributory cause of death, 
the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

The primary causes of death which, by their very nature, are 
so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This new law 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Recently enacted regulations further define 
VA's notification and assistance responsibilities.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board finds that VA has met its duty to assist the 
appellant in the development of the claims on appeal under 
VCAA.  By virtue of June 1995 and October 1999 Statements of 
the Case and a March 2000 Supplemental Statement of the Case 
that were issued during the pendency of the appeal, the 
appellant and her representative were provided notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim on appeal.  These documents also 
notified the appellant of the pertinent law and regulations, 
as well as her due process rights.  She has been given the 
opportunity to present argument and evidence in support of 
her appeal, including presenting her oral testimony at a 
hearing at the RO in November 1995.  An opinion from an IME 
was also obtained in January 2002.  There is no indication 
that there is any relevant evidence which currently exists 
and which has not been obtained.  

In sum, the appellant has received appropriate notice and the 
facts relevant to the appellant's claim have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.


Discussion

As noted above, the appellant is seeking entitlement to 
service connection for the cause of the veteran's death.  She 
has claimed that the veteran's fatal pulmonary emboli were 
directly related to an inservice blood clot disorder of the 
lower extremities.  In the alternative, she has argued that 
his cause of death was related in some way to exposure to 
Agent Orange during his service.

After carefully considering all the evidence of record, the 
Board finds that entitlement to service connection for the 
cause of the veteran's death is warranted.  The veteran was 
service-connected for bilateral hearing loss and malaria, 
each assigned a noncompensable disability evaluation.  The 
appellant has not argued and the evidence does not 
demonstrate that these service-connected disorders 
contributed materially or substantially to his fatal 
bilateral pulmonary emboli.  The evidence did clearly 
indicate that the veteran suffered from thrombophlebitis in 
service, which had been treated with anticoagulants.  He then 
experienced multiple episodes of vascular problems following 
his discharge from service.  The IME opinion proffered in 
January 2002 found a direct connection between the inservice 
incident and the post-service episodes of deep vein 
thrombosis, to include the fatal pulmonary embolism.  Based 
upon this evidence and the IME opinion, the Board finds that 
service connection for the cause of the veteran's death on a 
direct basis is justified.  The Board has noted the 
appellant's argument that exposure to Agent Orange in service 
had resulted in his fatal condition; however, in light of the 
grant of direct service connection for the cause of the 
veteran's death, it is found that this alternative argument 
need not be addressed.

In conclusion, it is found that, after carefully weighing the 
evidence of record and after resolving any doubt in the 
appellant's favor, the evidence supports a grant of service 
connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

